         Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. DWAYNE HOBBS,                              )
                                              )
             Plaintiff,                       )
                                              )       CIVIL ACTION NO.:
      vs.                                     )       1:20-cv-04009-AT-RDC
                                              )
CITY OF FOREST PARK, GA,                      )
                                              )
             Defendant.                       )

         JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

      The parties, through their undersigned counsel of record and pursuant to Local

Rule 16.2, file this Joint Preliminary Report and Discovery Plan.

1.    Description Of Case:

      (a)    Describe briefly the nature of this action.

      Plaintiff has filed this employment action against his former employer, the

City of Forest Park (“City”), alleging that he has been discriminated against because

of his race, in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), the

Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution

pursuant to 42 U.S.C. § 1983 (“Section 1983”), and 42 U.S.C. § 1981 (“Section

1981”) pursuant to Section 1983. Plaintiff further alleges that he has been denied

procedural due process through the deprivation of his reputational liberty. Plaintiff
        Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 2 of 14




seeks reinstatement, back pay, front pay, compensatory damages, punitive damages,

and attorneys’ fees and costs.

      The City denies that it has engaged in any unlawful conduct or otherwise

violated Plaintiff’s rights under applicable law, and further denies that Plaintiff is

entitled to the relief requested or to any relief whatsoever.

      (b)    Summarize, in the space provided below, the facts of this case. The

summary should not be argumentative nor recite evidence.

      Plaintiff was employed by the City as the Chief of Police until his termination

on or about October 1, 2019 upon a majority vote of the City Council. Plaintiff

alleges that he was unlawfully terminated by the City Council due to his race

(Caucasian). Plaintiff further alleges that, contemporaneously with his termination,

members of the City Council made false statements about Plaintiff that were harmful

to his reputational liberty and resulted in a denial of procedural due process.

      The City denies all of Plaintiff’s claims and contends that all actions taken

with regard to Plaintiff’s employment were based upon legitimate, non-

discriminatory reasons, and as such, did not violate any legal right possessed by

Plaintiff or otherwise violate federal law.




                                          -2-
  Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 3 of 14




(c)      The legal issues to be tried are as follows:

1. Whether Plaintiff can establish a cause of action for race discrimination in

      violation of Title VII against the City and, if so, to what relief is Plaintiff

      entitled?

2. Whether Plaintiff can establish a cause of action for race discrimination in

      violation of the Equal Protection Clause of the Fourteenth Amendment to

      the U.S. Constitution pursuant to Section 1983 against the City and, if so,

      to what relief is Plaintiff entitled?

3. Whether Plaintiff can establish a cause of action for race discrimination in

      violation of Section 1981 pursuant to Section 1983 against the City and, if

      so, to what relief is Plaintiff entitled?

4. Whether Plaintiff can establish a cause of action for deprivation of

      reputational liberty against the City and, if so, to what relief is Plaintiff

      entitled?

5. Whether Plaintiff is entitled to damages and/or relief requested and, if so,

      the amount thereof?

6. Whether Defendant can establish any of the affirmative defenses asserted

      by the City in its answer to Plaintiff’s complaint.




                                       -3-
       Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 4 of 14




     (d)    The cases listed below (include both style and action number) are:

            (1)   Pending Related Cases: None.

            (2)   Previously Adjudicated Related Cases: None

2.   This case is complex because it possesses one (1) or more of the features
     listed below (please check):

     ____         (1)  Unusually large number of parties
     ____         (2)  Unusually large number of claims or defenses
     ____         (3)  Factual issues are exceptionally complex
     _X__         (4)  Greater than normal volume of evidence
     _X__         (5)  Extended discovery period is needed
     ____         (6)  Problems locating or preserving evidence
     ____         (7)  Pending parallel investigations or action by
                       government
     ____         (8) Multiple use of experts
     ____         (9) Need for discovery outside United States boundaries
     ____         (10) Existence of highly technical issues and proof
     _X__         (11) Unusually complex discovery of electronically stored
                       information

3.   Counsel:

      The following individually-named attorneys are hereby designated as
lead counsel for the parties:

     Plaintiff:         Lance J. LoRusso
                        Georgia Bar No. 458023

     Defendant:         Sharon P. Morgan
                        Georgia Bar No. 522955




                                     -4-
         Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 5 of 14




4.     Jurisdiction:

       Is there any question regarding this Court’s jurisdiction?

             Yes       X No

       There is no question regarding this Court’s jurisdiction over the subject matter

of this action at this time.

5.     Parties To This Action:

      (a) The following persons are necessary parties who have not been
joined: None.

       (b)     The following persons are improperly joined as parties: None.

      (c) The names of the following parties are either inaccurately stated or
necessary portions of their names are omitted: None.

      The parties shall have a continuing duty to inform the Court of any
contentions regarding unnamed parties necessary to this action or any
contentions regarding misjoinder of parties or errors in the statement of a
party’s name.

6.     Amendments To The Pleadings:

      Amended and supplemental pleadings must be filed in accordance with
the time limitations and other provisions of Fed.R.Civ.P. 15. Further
instructions regarding amendments are contained in LR 15.

      (a) List separately any amendments to the pleadings which the parties
anticipate will be necessary:

       None at this time.




                                          -5-
        Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 6 of 14




      (b) Amendments to the pleadings submitted LATER THAN THIRTY
(30) DAYS after Joint Preliminary Report and Discovery Plan is filed, or should
have been filed, will not be accepted for filing, unless otherwise permitted by
law.

7.    Filing Times For Motions:

       All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.

      All other motions must be filed WITHIN THIRTY DAYS after the
beginning of discovery, unless the filing party has obtained prior permission of
the court to file later. Local Rule 7.1A(2).

      (a) Motions to Compel: before the close of discovery or within the
extension period allowed in some instances. Local Rule 37.1.

       (b) Summary Judgment Motions: within thirty (30) days after the close
of discovery, unless otherwise permitted by court order. Local Rule 56.1.

      (c) Other Limited Motions: Refer to Local Rules 7.2A, 7.2B, and 7.2E,
respectively, regarding filing limitations for motions pending on removal,
emergency motions, and motions for reconsideration.

      (d) Motions Objecting to Expert Testimony: Daubert motions with
regard to expert testimony no later than the date that the proposed pretrial
order is submitted. Refer to Local Rule 7.2F.

8.    Initial Disclosures:

      The parties are required to serve initial disclosures in accordance with
Fed.R.Civ.P. 26. If any party objects that initial disclosures are not appropriate,
state the party and basis for the party’s objection. NOTE: Your initial
disclosures should include electronically stored information. Refer to
Fed.R.Civ.P. 26(a)(1)(B).




                                        -6-
        Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 7 of 14




      The parties will exchange Initial Disclosures if discovery proceeds after the

stay of discovery as provided in Section 12 below.

9.    Request For Scheduling Conference:

      Does any party request a scheduling conference with the Court? If so,
please state the issues which could be addressed and the position of each party.

      The parties do not request a scheduling conference with the Court at this time.

10.   Discovery Period:

       The discovery period commences thirty days after the appearance of the
first defendant by answer to the complaint. As stated in LR 26.2A, responses
to initiated discovery must be completed before expiration of the assigned
discovery period.

       Cases in this Court are assigned to one of the following three discovery
tracks: (a) zero month discovery period, (b) four months discovery period, and
(c) eight months discovery period. A chart showing the assignment of cases to
a discovery track by filing category is contained in Appendix F. The track to
which a particular case is assigned is also stamped on the complaint and service
copies of the complaint at the time of filing.

      Please state below the subjects on which discovery may be needed:

      If discovery proceeds in the case, then the parties intend to take discovery on

the factual allegations underlying Plaintiff’s claims, including the relief requested,

as well as the factual allegations underlying the City’s defenses to Plaintiff’s claims,

and on any other matter which is likely to lead to the discovery of admissible

evidence.



                                          -7-
        Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 8 of 14




      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

      If discovery proceeds, the parties anticipate that additional time beyond that

allowed by the assigned discovery track will be needed due to COVID-19 and a

greater volume of e-discovery. As such, the parties anticipate needing six months of

discovery.

11.   Discovery Limitation and Discovery of Electronically Stored
      Information:

     (a) What changes should be made in the limitations on discovery
imposed under the Federal Rules of Civil Procedure or Local Rules of this
Court, and what other limitations should be imposed?

      The parties do not presently contend that any changes should be made in the

limitations on discovery imposed under the Federal Rules of Civil Procedure or the

Local Rules.     The parties anticipate that one or more of them may seek

confidentiality protection with regard to discovery materials and shall endeavor to

agree to a consent protective order with regard to the same.

      (b) Is any party seeking discovery of electronically stored
information?


                   X      Yes                       No




                                        -8-
              Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 9 of 14




                  If “yes,”

      (1)         The parties have discussed the sources and scope of the production of
                  electronically store information and have agreed to limit the scope of
                  production (e.g., accessibility, search terms, date limitations, or key
                  witnesses) as follows:

            See Entry under (2).

      (2)         The parties have discussed the format for the production of
                  electronically stored information (e.g., Tagged Image File Format
                  (TIFF or .TIF files), Portable Document Format (PDF), or native),
                  method of production (e.g., paper or disk), and the inclusion or
                  exclusion and use of metadata, and have agreed as follows:

            The parties do not anticipate, at this time, that discovery will involve a

substantial amount of electronically stored information (“ESI”).            The parties

presently believe that all relevant ESI is in the possession of the parties and can be

searched and produced by the parties. The parties have discussed the general scope

of likely requests for ESI and believe it can be handled within the usual discovery

procedures.

      In the absence of agreement on issues regarding discovery of
electronically stored information, the parties shall request a scheduling
conference in paragraph 9 hereof.

12.         Other Orders:


      What other orders do the parties think that the Court should enter under
Rule 26(c) or under Rule 16(b) or (c)?



                                             -9-
       Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 10 of 14




      Contemporaneously with the filing of the Joint Preliminary Report and

Discovery Plan, the parties intend to file a Joint Motion to Stay Discovery through

the month of February 2021 pending mediation.

13.   Settlement Potential:

      (a) Lead counsel for the parties certify by their signatures below that
they conducted a Rule 26(f) conference that was held on November 17, 2020,
and that they participated in settlement discussions. Other persons who
participated in the settlement discussions are listed according to party.

For Plaintiff:     Lead counsel (signature):     s/ Lance J. LoRusso
                   Other participants:           Cheryl B. Legare

For Defendant:     Lead counsel (signature):     s/ Sharon P. Morgan
                   Other participants:           Laura A. Denton
                                                 K. Tate Gray

      (b) All parties were promptly informed of all offers of settlement and
following discussion by all counsel, it appears that there is now:

      (_X__) A possibility of settlement before discovery.
      ( X ) A possibility of settlement after discovery.
      (____) A possibility of settlement, but a conference with the judge is
             needed.
      (____) No possibility of settlement.

      The parties have agreed to participate in mediation in early 2021.

      (c) Counsel ( ) do or ( X ) do not intend to hold additional settlement
conferences among themselves prior to the close of discovery. The proposed
date of the next settlement conference is to be determined by the parties.

      (d) The following specific problems have created a hindrance to
settlement of this case.


                                       -10-
       Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 11 of 14




      None.

14.   Trial By Magistrate Judge:

     Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.

       (a) The parties (    ) do consent to having this case tried before a
magistrate judge of this Court. A completed Consent to Jurisdiction by a
United States Magistrate Judge form has been submitted to the clerk of court
this ____ day of ______________, 2020.

     (b) The parties ( X ) do not consent to having this case tried before a
magistrate judge of this court.

      Respectfully submitted, this 10th day of December 2020.

LORUSSO LAW FIRM, P.C.                       ELARBEE, THOMPSON, SAPP
                                             & WILSON, LLP

s/ Lance J. LoRusso                          s/ Sharon P. Morgan
Lance J. LoRusso                             Sharon P. Morgan
Ga. Bar No. 458023                           Ga. Bar No. 522955
lance@lorussolawfirm.com                     morgan@elarbeethompson.com
1827 Powers Ferry Road, SE                   Laura A. Denton
Building 8, Suite 200                        Ga. Bar No. 158667
125 Clairemont Avenue                        denton@elarbeethompson.com
Atlanta, HA 30339                            K. Tate Gray
Telephone: (770 644-2378                     Ga. Bar No. 919123
                                             gray@elarbeethompson.com
                                             229 Peachtree Street, N.E.
LEGARE, ATTWOOD &                            800 International Tower
WOLFE, LLC                                   Atlanta, GA 30303
                                             Telephone: (404) 659-6700
s/ Cheryl B. Legare                          Facsimile: (404) 222-9718
Ga. Bar No. 038553
cblegare@law-llc.com                         COUNSEL FOR DEFENDANT
Suite 380

                                      -11-
       Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 12 of 14




125 Clairemont Avenue
Decatur, Georgia 30030
Telephone: (470) 823-4000
Facsimile: (470) 201-1212

COUNSEL FOR PLAINTIFF




                                    -12-
       Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 13 of 14




                                 *************

                            SCHEDULING ORDER

       Upon review of the information contained in the Joint Preliminary Report and
Discovery Plan form completed and filed by the parties, the Court orders that the
time limits for adding parties, amending the pleadings, filing motions, completing
discovery, and discussing settlement are as set out in the Federal Rules of Civil
Procedure and the Local Rules of this Court, except as herein modified:
_______________________________________________________________
_______________________________________________________________

      IT IS SO ORDERED, this ___ day of ________________, 2020.


                                        ________________________________
                                        UNITED STATES DISTRICT JUDGE
        Case 1:20-cv-04009-AT Document 12 Filed 12/10/20 Page 14 of 14




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. DWAYNE HOBBS,                              )
                                              )
             Plaintiff,                       )
                                              )      CIVIL ACTION NO.:
      vs.                                     )      1:20-cv-04009-AT-RDC
                                              )
CITY OF FOREST PARK, GA,                      )
                                              )
             Defendant.                       )

                          CERTIFICATE OF SERVICE

      I hereby certify that on December 10, 2020, I electronically filed the JOINT

PRELIMINARY REPORT AND DISCOVERY PLAN with the Clerk of Court

using the CM/ECF system which will automatically send e-mail notification of such

filing to the following attorney of record:

                                  Lance J. LoRusso
                                  Cheryl B. Legare

                               s/ K. Tate Gray
                               K. Tate Gray
                               Georgia Bar No. 919123
ELARBEE, THOMPSON, SAPP & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
gray@elarbeethompson.com

Attorney for Defendant
